PER CURIAM.
Timothy Mealer appeals from a decision of the Missouri Labor and Industrial Relations Commission denying his claim for workers' compensation against Russ Jackson Transportation. We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Supreme Court Rule 84.16(b) (2018).